FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE WILLIAM HERRERA-GRANDE,                     No. 09-73113

               Petitioner,                       Agency No. A098-122-575

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Petitioner Jose William Herrera-Grande, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal and protection under the Convention Against Torture



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Herrera-Grande failed to show he was or will be subject to

conduct rising to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (holding that unfulfilled threats and an incident of physical

violence did not establish past persecution).

      Substantial evidence also supports the Board’s denial of asylum and

withholding of removal because Herrera-Grande failed to show that gang members

threatened him on account of a protected ground. His fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). Moreover, being a

witness to a murder does not establish the required nexus to a protected ground.

See Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground.”)




                                           2                                        09-73113
      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Herrera-Grande did not establish a likelihood of torture by,

at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          3                                       09-73113